MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                       FILED
this Memorandum Decision shall not be                                    Oct 30 2017, 9:13 am
regarded as precedent or cited before any
                                                                             CLERK
court except for the purpose of establishing                             Indiana Supreme Court
                                                                            Court of Appeals
the defense of res judicata, collateral                                       and Tax Court

estoppel, or the law of the case.


APPELLANT PRO SE                                         ATTORNEYS FOR APPELLEE
Anthony Warren                                           Curtis T. Hill, Jr.
Carlisle, Indiana                                        Attorney General of Indiana

                                                         James B. Martin
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Anthony Warren,                                          October 30, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         49A02-1703-CR-598
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Lisa Borges, Judge
Appellee-Plaintiff.                                      Trial Court Cause No.
                                                         49G04-9808-CF-128010



Barnes, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A02-1703-CR-598 | October 30, 2017           Page 1 of 4
                                             Case Summary
[1]   Anthony Warren appeals the trial court’s denial of his motion for relief from

      judgment and motion to correct error. We affirm.


                                                     Issue
[2]   Warren raises three issues, which we consolidate and restate as whether the

      trial court properly denied Warren’s motion for relief from judgment and

      motion to correct error.


                                                     Facts
[3]   In 1998, the State charged Warren with murder and alleged that he was an

      habitual offender. A jury found him guilty as charged. The trial court

      sentenced him to sixty-five years enhanced by an additional thirty years for his

      status as an habitual offender for an aggregate sentence of ninety-five years. On

      appeal, our supreme court affirmed the murder conviction but vacated the

      habitual offender adjudication. Warren v. State, 725 N.E.2d 828 (Ind. 2000).

      On remand, he was again found to be an habitual offender, and the trial court

      again sentenced him to ninety-five years. Warren appealed this judgment, and

      our supreme court affirmed. Warren v. State, 769 N.E.2d 170 (Ind. 2002).


[4]   Warren filed a petition for post-conviction relief, which the post-conviction

      court denied. We affirmed on appeal. Warren v. State, 49A04-0405-PC-283

      (Ind. Ct. App. Apr. 15, 2005). Warren later filed a petition for a state writ of

      habeas corpus, which the trial court dismissed. This court dismissed Warren’s

      appeal. See Docket of Cause No. 49A02-1001-PC-53.
      Court of Appeals of Indiana | Memorandum Decision 49A02-1703-CR-598 | October 30, 2017   Page 2 of 4
[5]   In January 2017, Warren filed a pro se Motion for Relief from Void Judgment

      pursuant to Indiana Trial Rule 60(B). In the motion, Warren argued that he

      was being held on a “Void Judgment of Conviction, Sentence and Commitment

      Order . . . because the judgment entered by the Magistrate Mark F. Renner []

      was never appointed as a Special Judge in the case and therefore he lacked the

      authority to render a judgment and sign it as Judge . . . .” Appellant’s App.

      Vol. II p. 24. The trial court denied the motion. Warren then filed a motion to

      correct error, which the trial court also denied. Warren now appeals.


                                                  Analysis
[6]   Warren argues that the trial court erred by denying his motion for relief from

      judgment, by failing to conduct an evidentiary hearing on his motion, and by

      denying his motion to correct error. According to Warren, his judgment of

      conviction was signed by a magistrate, who had no jurisdiction or authority to

      render judgment of conviction. Warren contends that his judgment of

      conviction is void and the trial court should have granted his motion for relief

      from judgment and his motion to correct error.


[7]   In Van Meter v. State, 650 N.E.2d 1138, 1138 (Ind. 1995), our supreme court

      held that Indiana Trial Rule 60(B) cannot be used to challenge the validity of a

      criminal conviction. The court noted that criminal defendants may not

      circumvent the rules governing post-conviction relief proceedings “by seeking

      remedies under the civil law.” Van Meter, 650 N.E.2d at 1138. The court held

      that the defendant was required to raise the challenge to his convictions through

      post-conviction procedures. Id. at 1139. Similarly, here, Warren was required
      Court of Appeals of Indiana | Memorandum Decision 49A02-1703-CR-598 | October 30, 2017   Page 3 of 4
      to raise his argument regarding the validity of his conviction through post-

      conviction relief proceedings. Because Warren has already filed a petition for

      post-conviction relief, he would have been required to raise the issue through

      successive post-conviction relief proceedings. See Ind. Post-Conviction Rule

      1(12). We conclude that the trial court properly denied Warren’s motion for

      relief from judgment and motion to correct error.


                                                Conclusion
[8]   The trial court properly denied Warren’s motion for relief from judgment and

      motion to correct error. We affirm.


      May, J., and Bradford, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 49A02-1703-CR-598 | October 30, 2017   Page 4 of 4